
	
		I
		112th CONGRESS
		1st Session
		H. R. 741
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mrs. Emerson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prohibit the marketing of authorized generic drugs.
	
	
		1.Prohibition of authorized
			 genericsSection 505 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) is amended by adding at
			 the end the following:
			
				(w)Prohibition of
				authorized generic drugs
					(1)In
				generalNotwithstanding any other provision of this Act, no
				holder of a new drug application approved under subsection (c) shall
				manufacture, market, sell, or distribute an authorized generic drug, direct or
				indirectly, or authorize any other person to manufacture, market, sell, or
				distribute an authorized generic drug.
					(2)Authorized
				generic drugFor purposes of this subsection, the term
				authorized generic drug—
						(A)means any version
				of a listed drug (as such term is used in subsection (j)) that the holder of
				the new drug application approved under subsection (c) for that listed drug
				seeks to commence marketing, selling, or distributing, directly or indirectly,
				after receipt of a notice sent pursuant to subsection (j)(2)(B) with respect to
				that listed drug; and
						(B)does not include
				any drug to be marketed, sold, or distributed—
							(i)by
				an entity eligible for exclusivity with respect to such drug under subsection
				(j)(5)(B)(iv); or
							(ii)after expiration
				or forfeiture of any exclusivity with respect to such drug under such
				subsection
				(j)(5)(B)(iv).
							.
		
